DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on December 10, 2021.  Claims 1 – 21 are pending and examined below.

Response to Arguments

Applicant’s response arguments, with regards to claims 1 - 21, filed on December 10, 2021 are considered and responded to below.
On page 9 of the Applicant’s response, Applicant argues that neither Kislovskiy alone, or in combination, discloses or suggests determining the transition point based on at least one of a distance to the destination point or a predetermined distance to a boundary of the side of the lane.
Examiner respectfully disagrees.  Kislovskiy teaches determining the transition point based on at least one of a distance to the destination point or a predetermined distance to a boundary of the side of the lane.  (See Fig. 8, 10B, 14 - 16, ¶0027 - ¶0033, ¶0062 - ¶0073, ¶0110 - ¶0118, ¶0122, and ¶0134.  In particular, see Fig. 8 ~ 850, Figs. 14 – 15.  See ¶0027, “the capability-in-scope lanes and paths can be determined through ground truth mapping and labeling, and heuristically… As an 

On page 10 of the Applicant’s response, Applicant argues that neither Kislovskiy alone, or in combination, discloses or suggests, generating the second segment from the transition point to the destination based on a shape of the boundary of the side of the lane.
Examiner respectfully disagrees with the Applicant.  Kislovskiy discloses an on-demand transport system 201 and on-demand transport management system 300 that teaches generating the second segment from the transition point to the destination based of the boundary.  (See above.  In particular, see ¶0032 - ¶0033, ¶0063 - ¶0065, ¶0071, ¶0114, and ¶0122.  Kislovskiy teaches fulfilling servicing the request of picking up a rider and / or series of riders with separate and distinct ride destinations by pulling over to the side of a lane boundary as the geometry of that lane suits in order to fulfill servicing the transport request(s)).
Although Kislovskiy is silent in disclosing the transition point to the destination based on a shape of the boundary of the side of the lane, modifying the lane boundary navigation control of Kislovskiy (see ¶0063 - ¶0065, ¶0114, and ¶0122 of Kislovskiy) with the lane boundary navigation control of Herbach (see Fig. 3, ¶0019, ¶0079, ¶0109 – ¶0111, ¶0114 - ¶0115, ¶0119, and ¶0123 - ¶0127.  In particular, see Fig. 3 ~ process method step 302.  See ¶0078 – 0079, ¶0114 - ¶0115, ¶0119, and ¶0123 - ¶0127 of Herbach, teaching lane pullover to a shape of the boundary of a side of the lane) enabling Kislovskiy’s on-demand transport system 201 and on-demand transport management system 300 such that it generates the second segment pullover instructions based on a shape of the boundary of the side of the lane.)  This would simply be the addition of prior art elements according to known methods yielding predictable results.  See  MPEP § 2143.

Please see detailed rejections below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 8 – 10, and 15 - 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. WO 2018/217526 A1 to KISLOVSKIY et al. (herein after "Kislovskiy") in view of U.S. Patent Application Publication No. 2017/0057510 A1 to HERBACH et al. (herein after "Herbach").
As to Claim 1, 
Kislovskiy is considered to disclose a computer-implemented method for operating an autonomous driving vehicle (ADV) (see Fig. 1B, ¶0002, ¶0037, ¶0048, ¶0052.  In particular, see Fig. 1B.  

    PNG
    media_image1.png
    452
    646
    media_image1.png
    Greyscale

See ¶0048, “an autonomously controlled self-driving vehicle utilizing sensor data and localization maps to navigate a road segment of an autonomy grid”), the method comprising: 
in response to a request to pull over the ADV at a destination point at a side of a lane (see ¶0042 - ¶0043), the operations including in response to a request to pull over the ADV at a destination point at a side of a lane (see ¶0093, and ¶0144.  In particular, see ¶0093, “the forward trip risk value 432 for a given AV may be higher than all risk thresholds of the live trip classifier 470. In such examples, the live risk regressor 425 can generate a decommission trigger 429 causing the vehicle monitor 460 to transmit a decommission command 468 to the AV. The decommission command 468 can instruct the AV to pull over and park, find a nearest safe place to stop, or wait for the risk to decrease.”  See ¶0144, “For example, the AV may be executing an unverified test software version initially having relatively low risk thresholds to ensure maximum safety while logging verification miles. While on-trip, changing conditions ( e.g., increased traffic) can cause the aggregate risk to exceed these thresholds, requiring the AV to pull over and stop.”  Emphasis added), 
planning a path having a first segment (see Fig. 7, 10B, 11, ¶0025 - ¶0027, ¶0032, ¶0036, ¶0045 - ¶0049, ¶0057 - ¶0058, ¶0062, ¶0065, ¶0104,  and ¶0122.  In particular, see Fig. 10B ~ 1065.

    PNG
    media_image2.png
    164
    271
    media_image2.png
    Greyscale

See Fig. 11 ~ 1105.  

    PNG
    media_image3.png
    239
    425
    media_image3.png
    Greyscale

, 
a second segment, and a transition point (see Fig. 8, ¶0027, ¶0108, ¶0135, and ¶0197.  In particular, see Fig. 8 ~ 850.  See ¶0028, "total path for an AV from a starting point to a destination can be comprised of a sequential set of capability-in-scope lane segments from the starting point to the destination, each having an attributed fractional risk quantity calculated by a risk regressor based on static and dynamic conditions."  See 0032, “a "risk regressor" or "risk regression engine" may be used interchangeably throughout to describe machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g.… lane of a road segment between intersections). Furthermore, an example risk regressor may further factor in… lane geometry… lane geometry”), including determining the transition point based on at least one of a distance to the destination point or a predetermined distance to a boundary of the side of the lane (see Fig. 8, 10B, 14 - 16, ¶0027 - ¶0033, ¶0062 - ¶0073, ¶0110 - ¶0118, ¶0122, and ¶0134 .  In particular, see ¶0032 - ¶0033,  Kislovskiy discloses an on-demand transport system 201 that teaches a machine-learning based "risk regressor" or "risk regression engine" where during the course of risk evaluation of particular vehicle routes between the pick-up location and destination, determines the transition point based on a distance to the destination point of picking of picking up a rider and / or on-demand transport system 201 can provide the trip classifier 250 with an ideal route 252 for the trip.) Emphasis added.  Kislovskiy teaches an on-demand transport system 201 and on-demand transport management system 300 which teaches servicing the request of picking up a rider and / or series of riders with separate and distinct ride destinations by pulling over to the side of a lane boundary as the geometry of that lane suits in order to fulfill servicing the transport request(s).  See ¶0071, On-demand transport system 201 receives the desired pick-up location, destination from the requesting user 374, and in combination with the trip classifier 250 route planning engine 560, and ideal route 252, on-demand transport system 201 autonomously performs fulfillment of servicing the transport request. See also ¶0114 and ¶0122.   One of ordinary skill in the art will recognize that in the process of on-demand transport system 201 fulfilling the service transport request entails pulling the autonomous vehicle over to a boundary of the side of the lane including, but not limited to, curbs, or to wherever, etc. where requesting user 374 would typically be located.) 

generating the second segment from the transition point to the destination based on a shape of the boundary of the side of the lane; and 
controlling the ADV to pull over to the destination point according to the planned path.
Therefore, Herbach’s autonomous vehicle pullover determination system is introduced to combine with Kislovskiy’s rideshare path segment risk determination system to cure the gaps that Kislovskiy has in disclosing the claimed invention.
Herbach further teaches generating the first segment from a start point to the transition point using a quadratic programming (QP) optimization (see Fig. 3, ¶0019, ¶0079, ¶0109 - ¶0111, ¶0115, and ¶0123.  In particular, ¶0109 - ¶0111, "FIG. 3, at block 304, the method 300 includes, based on a speed of the autonomous vehicle and based on the region, determining a braking profile for reducing the speed of the autonomous vehicle while travelling within the region... For example, pulling over the autonomous vehicle may involve sharp lateral movements,... braking profile may be determined by the computing device so as to quickly navigate the autonomous vehicle off of the road or to a stopping location... the braking profile may include one or more of a linear function, a quadratic function, an exponential function, a spline function, and other functions (piecewise and/or non-piecewise). The computing device can also be programmable such that the respective duration of each phase can be predetermined or calibrated prior to the autonomous vehicle performing the example method 300... the may comprise three (or more) phases including a pre-maneuver phase, a maneuver phase which follows the pre-maneuver phase, and a post-maneuver phase which follows the maneuver phase. The pre-maneuver phase may include a low rate of speed reduction ( e.g., light braking), and in some examples, the autonomous vehicle may begin to move laterally towards its pullover destination during the pre-maneuver phase... while the autonomous vehicle is undergoing the majority of the lateral displacement needed to pull over the autonomous vehicle."  Emphasis added.  See also ¶0115.)
Kislovskiy discloses an on-demand transport system 201 and on-demand transport management system 300 that teaches generating the second segment from the transition point to the destination based of the boundary.  (See above.  In particular, see ¶0032 - ¶0033, ¶0063 - ¶0065, ¶0071, ¶0114, and ¶0122.  Kislovskiy teaches fulfilling servicing the request of picking up a rider and / or series of riders with separate and distinct ride destinations by pulling over to the side of a lane boundary as the geometry of that lane suits in order to fulfill servicing the transport request(s)).
Although Kislovskiy is silent in disclosing the transition point to the destination based on a shape of the boundary of the side of the lane, modifying the lane boundary navigation control of Kislovskiy (see ¶0063 - ¶0065, ¶0114, and ¶0122 of Kislovskiy) with the lane boundary navigation control of Herbach (see Fig. 3, ¶0019, ¶0079, ¶0109 – ¶0111, ¶0114 - ¶0115, ¶0119, and ¶0123 - ¶0127.  In particular, see Fig. 3 ~ process method step 302.  See ¶0078 – 0079, ¶0114 - ¶0115, ¶0119, and ¶0123 - ¶0127 of Herbach, teaching lane pullover to a shape of the boundary of a side of the lane) enabling Kislovskiy’s on-demand transport system 201 and on-demand 
Additionally, Herbach teaches controlling the ADV to pull over to the destination point according to the planned path.  (See ¶0119, and ¶0123 - ¶0127.  In particular, see ¶0123, "the computing device may be configured to periodically determine the region, braking profile, trajectory, and instructions for pulling over and stopping the autonomous vehicle, the computing device may also be configured to periodically or continuously determine default instructions for maintaining a current trajectory of the autonomous vehicle... the computing device to access and execute the instructions to pull over and stop the autonomous vehicle and divert from the current trajectory.")
Herbach’s work is analogous art to the claimed invention as it relates to an autonomous vehicle pullover control system in that it provides quadratic programming, to make the determination of pullover instructions, and pullover control more efficient and reliable. Kislovskiy is analogous art to the claimed invention as it relates to a path segmentation based on-demand transportation service request system in that it provides determination of the transition point based on at least one of a distance to the destination point or a predetermined distance to a boundary of the side of the lane.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kislovskiy’s rideshare path segment risk determination system with the quadratic programming based path planning based on a shape of the 

As to Claim 2,
Modified Kislovskiy substantially discloses the method of claim 1.
However, Kislovskiy’s rideshare path segment risk determination system does not teach, or suggest, wherein generating the first segment from the start point to the transition point using the QP optimization comprises 
determining a first constraint based on the boundary of the side of the lane.
Conversely, Herbach’s autonomous vehicle pullover determination system teaches generating the first segment from the start point to the transition point using the QP optimization.  (See Fig. 3, ¶0019, ¶0079, ¶0109 - ¶0111, ¶0115, and ¶0123.  In particular, ¶0109 - ¶0111, "FIG. 3, at block 304, the method 300 includes, based on a speed of the autonomous vehicle and based on the region, determining a braking profile for reducing the speed of the autonomous vehicle while travelling within the region... For example, pulling over the autonomous vehicle may involve sharp lateral movements,... braking profile may be determined by the computing device so as to quickly navigate the autonomous vehicle off of the road or to a stopping location... the braking profile may include one or more of a linear function, a quadratic function, an 
Herbach further teaches determining a first constraint based on the boundary of the side of the lane.  (See ¶0114 - ¶0115, "the trajectory may be determined so as to satisfy one or more constraints… The constraints may also include only driving the autonomous vehicle on the existing road lane(s) or within the region... during the pullover the autonomous vehicle travels beyond the road's far edge or other boundary... Other constraints are also possible. FIG. 5 illustrates an example scenario for determining a braking profile and a trajectory such that an autonomous vehicle 500 will travel within the region... As shown, the autonomous vehicle 500 (e.g., a computing device of the autonomous vehicle), which is travelling in the +y-direction, may identify a region ahead in which to pull over and stop the autonomous vehicle 500."  See ¶0127, “the instructions provided by the computing device to adjust the control of the autonomous vehicle (e.g., speed, steering, etc.) may be based on road geometry, such 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kislovskiy’s rideshare path segment risk determination system with the quadratic programming based path planning for autonomous vehicle pullover guidance, especially with roads having lanes of diverse geometries, where these lanes represent distinct boundary constraints, as taught by Herbach’s autonomous vehicle pullover determination system.  Motivation for combining the element(s) can include, but are not limited to: enhancing safe autonomous vehicle control in a diversity of road terrain environments.

As to Claim 3,
Modified Kislovskiy substantially discloses the method of claim 2.
However, Kislovskiy’s rideshare path segment risk determination system does not teach, or suggest, wherein generating the first segment from the start point to the transition point using the QP optimization includes determining a second constraint.
 On the contrary, Herbach’s autonomous vehicle pullover determination system teaches wherein generating the first segment from the start point to the transition point using the QP optimization includes determining a second constraint. (See ¶0114 - ¶0115, "the trajectory may be determined so as to satisfy one or more 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Kislovskiy’s rideshare path segment risk determination system with the quadratic programming based path planning for autonomous vehicle pullover guidance, especially with roads having lanes of diverse geometries, where there are a plurality of constraints, including but not limited to, lanes representing distinct boundary constraints, as taught by Herbach.  Motivation for combining the element(s) can include, but are not limited to: enhancing safe autonomous vehicle control in a diversity of road terrain environments.

As to Claim 8,
a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations (see ¶0043, "instructions may be carried on a non-transitory computer-readable medium”), the operations comprising: 
in response to a request to pull over the ADV at a destination point at a side of a lane (see ¶0042 - ¶0043), the operations including in response to a request to pull over the ADV at a destination point at a side of a lane (see ¶0093, and ¶0144.  In particular, see ¶0093, “the forward trip risk value 432 for a given AV may be higher than all risk thresholds of the live trip classifier 470. In such examples, the live risk regressor 425 can generate a decommission trigger 429 causing the vehicle monitor 460 to transmit a decommission command 468 to the AV. The decommission command 468 can instruct the AV to pull over and park, find a nearest safe place to stop, or wait for the risk to decrease.”  See ¶0144, “For example, the AV may be executing an unverified test software version initially having relatively low risk thresholds to ensure maximum safety while logging verification miles. While on-trip, changing conditions ( e.g., increased traffic) can cause the aggregate risk to exceed these thresholds, requiring the AV to pull over and stop.”  Emphasis added), 
planning a path including a first segment (see Fig. 7, 10B, 11, ¶0025 - ¶0027, ¶0032, ¶0036, ¶0045 - ¶0049, ¶0057 - ¶0058, ¶0062, ¶0065, ¶0104,  and ¶0122.  In particular, see Fig. 10B ~ 1065.  See Fig. 11 ~ 1105.  See ¶0027, “the capability-in-scope lanes and paths can be determined through ground truth mapping and labeling, and heuristically… As an example, log-sets from A Vs can be processed by a trained , 
a second segment and a transition point (see Fig. 8, ¶0027, ¶0108, ¶0135, and ¶0197.  In particular, see Fig. 8 ~ 850.  See ¶0028, "total path for an AV from a starting point to a destination can be comprised of a sequential set of capability-in-scope lane segments from the starting point to the destination, each having an attributed fractional risk quantity calculated by a risk regressor based on static and dynamic conditions."  See 0032, “a "risk regressor" or "risk regression engine" may be used interchangeably throughout to describe machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g.,… lane of a road segment between intersections). Furthermore, an example risk regressor may further factor in… lane geometry… lane geometry”), including 
determining the transition point based on at least one of a distance to the destination point or a predetermined distance to a boundary of the side of the lane.  (See Fig. 8, 10B, 14 - 16, ¶0027 - ¶0033, ¶0062 - ¶0073, ¶0110 - ¶0118, ¶0122, and ¶0134 .  in particular, see Fig. 8 ~ 850, Figs. 14 – 15.  See ¶0027, “the capability-in-scope lanes and paths can be determined through ground truth mapping and labeling, and heuristically… As an example, log-sets from A Vs can be processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment, and higher risk path segments may be eliminated.”  Emphasis added.  See ¶0110, "Based on the classification of the objects in the object of interest data 542, the prediction engine 545 can predict a path of each object of interest and determine whether the AV control system 520 should respond or react accordingly... The vehicle  
However, Kislovskiy’s rideshare path segment risk determination system does not teach, or suggest generating the first segment from a start point to the transition point using a quadratic programming (QP) optimization, and 
generating the second segment from the transition point to the destination based on a shape of the boundary of the side of the lane; and 
controlling the ADV to pull over to the destination point according to the planned path.
On the other hand, Herbach’s autonomous vehicle pullover determination system teaches generating the first segment from a start point to the transition point using a quadratic programming (QP) optimization (see Fig. 3, ¶0019, ¶0079, ¶0109 - ¶0111, ¶0115, and ¶0123.  In particular, ¶0109 - ¶0111, "FIG. 3, at block 304, the method 300 includes, based on a speed of the autonomous vehicle and based on the region, determining a braking profile for reducing the speed of the autonomous vehicle while travelling within the region... For example, pulling over the autonomous vehicle may involve sharp lateral movements... braking profile may be determined by the computing device so as to quickly navigate the autonomous vehicle off of the road or to a stopping location... the braking profile may include one or more of a linear function, a quadratic function, an exponential function, a spline function, and other functions (piecewise and/or non-piecewise). The computing device can also be programmable such that the respective duration of each phase can be predetermined or calibrated prior to the autonomous vehicle performing the example method 300... the braking profile may comprise three (or more) phases including a pre-maneuver phase, a maneuver phase which follows the pre-maneuver phase, and a post-maneuver phase which follows the maneuver phase. The pre-maneuver phase may include a low rate of speed reduction ( e.g., light braking), and in some examples, the autonomous vehicle may begin to move laterally towards its pullover destination during the pre-maneuver phase... while the autonomous vehicle is undergoing the majority of the lateral displacement needed to pull over the autonomous vehicle."  Emphasis added.  See also ¶0115.)
Kislovskiy discloses an on-demand transport system 201 and on-demand transport management system 300 that teaches generating the second segment from the transition point to the destination based of the boundary.  (See above.  In particular, see ¶0032 - ¶0033, ¶0063 - ¶0065, ¶0071, ¶0114, and ¶0122.  Kislovskiy teaches fulfilling servicing the request of picking up a rider and / or series of riders with separate and distinct ride destinations by pulling over to the side of a lane boundary as the geometry of that lane suits in order to fulfill servicing the transport request(s)).
the transition point to the destination based on a shape of the boundary of the side of the lane, modifying the lane boundary navigation control of Kislovskiy (see ¶0063 - ¶0065, ¶0114, and ¶0122 of Kislovskiy) with the lane boundary navigation control of Herbach (see Fig. 3, ¶0019, ¶0079, ¶0109 – ¶0111, ¶0114 - ¶0115, ¶0119, and ¶0123 - ¶0127.  In particular, see Fig. 3 ~ process method step 302.  See ¶0078 – 0079, ¶0114 - ¶0115, ¶0119, and ¶0123 - ¶0127 of Herbach, teaching lane pullover to a shape of the boundary of a side of the lane) enabling Kislovskiy’s on-demand transport system 201 and on-demand transport management system 300 such that it generates the second segment pullover instructions based on a shape of the boundary of the side of the lane.)  This would simply be the addition of prior art elements according to known methods yielding predictable results.  See  MPEP § 2143.
Additionally, Herbach teaches controlling the ADV to pull over to the destination point according to the planned path.  (See ¶0119, and ¶0123 - ¶0127.  In particular, see ¶0123, "the computing device may be configured to periodically determine the region, braking profile, trajectory, and instructions for pulling over and stopping the autonomous vehicle, the computing device may also be configured to periodically or continuously determine default instructions for maintaining a current trajectory of the autonomous vehicle... the computing device to access and execute the instructions to pull over and stop the autonomous vehicle and divert from the current trajectory.")
Herbach’s work is analogous art to the claimed invention as it relates to an autonomous vehicle pullover control system in that it provides quadratic programming, 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kislovskiy’s rideshare path segment risk determination system with the quadratic programming based path planning based on a shape of the boundary of the side of the lane for autonomous vehicle pullover guidance, as taught by Herbach’s autonomous vehicle pullover determination system to provide service request based pullover control thereby entailing benefits, including not limited to enhancing safe autonomous vehicle control to pullover the AV in a diversity of road terrain environments and configurations while fulfilling transport service requests.

As to Claim 9,
Modified Kislovskiy substantially discloses the medium of claim 8.
However, Kislovskiy’s rideshare path segment risk determination system does not teach, or suggest, wherein generating the first segment from the start point to the transition point using the QP optimization comprises 
determining a first constraint based on the boundary of the side of the lane.
Conversely, Herbach’s autonomous vehicle pullover determination system teaches generating the first segment from the start point to the transition point using the QP optimization.  (See Fig. 3, ¶0019, ¶0079, ¶0109 - ¶0111, ¶0115, and ¶0123.  In particular, ¶0109 - ¶0111, "FIG. 3, at block 304, the method 300 includes, based on a speed of the autonomous vehicle and based on the region, determining a braking profile for reducing the speed of the autonomous vehicle while travelling within the region... For example, pulling over the autonomous vehicle may involve sharp lateral movements,... braking profile may be determined by the computing device so as to quickly navigate the autonomous vehicle off of the road or to a stopping location... the braking profile may include one or more of a linear function, a quadratic function, an exponential function, a spline function, and other functions (piecewise and/or non-piecewise). The computing device can also be programmable such that the respective duration of each phase can be predetermined or calibrated prior to the autonomous vehicle performing the example method 300... the braking profile may comprise three (or more) phases including a pre-maneuver phase, a maneuver phase which follows the pre-maneuver phase, and a post-maneuver phase which follows the maneuver phase. The pre-maneuver phase may include a low rate of speed reduction ( e.g., light braking), and in some examples, the autonomous vehicle may begin to move laterally towards its pullover destination during the pre-maneuver phase... while the autonomous vehicle is undergoing the majority of the lateral displacement needed to pull over the autonomous vehicle."  Emphasis added.  See also ¶0115.)
Herbach further teaches determining a first constraint based on the boundary of the side of the lane.  (See ¶0114 - ¶0115, "the trajectory may be determined so as to satisfy one or more constraints… The constraints may also include only driving the autonomous vehicle on the existing road lane(s) or within the region... during the 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kislovskiy’s rideshare path segment risk determination system with the quadratic programming based path planning for autonomous vehicle pullover guidance, especially with roads having lanes of diverse geometries, where these lanes represent distinct boundary constraints, as taught by Herbach’s autonomous vehicle pullover determination system.  Motivation for combining the element(s) can include, but are not limited to: enhancing safe autonomous vehicle control in a diversity of road terrain environments.

As to Claim 10,
Modified Kislovskiy substantially discloses the method of claim 9.

 On the contrary, Herbach’s autonomous vehicle pullover determination system teaches wherein generating the first segment from the start point to the transition point using the QP optimization includes determining a second constraint. (See ¶0114 - ¶0115, "the trajectory may be determined so as to satisfy one or more constraints… The constraints may also include only driving the autonomous vehicle on the existing road lane(s) or within the region... during the pullover the autonomous vehicle travels beyond the road's far edge or other boundary... Other constraints are also possible. FIG. 5 illustrates an example scenario for determining a braking profile and a trajectory such that an autonomous vehicle 500 will travel within the region... As shown, the autonomous vehicle 500 (e.g., a computing device of the autonomous vehicle), which is travelling in the +y-direction, may identify a region ahead in which to pull over and stop the autonomous vehicle 500."  See ¶0127, “the instructions provided by the computing device to adjust the control of the autonomous vehicle (e.g., speed, steering, etc.) may be based on road geometry, such as if the road is straight, curving slightly, curving sharply, etc.”  Herbach teaches pullover control of autonomous vehicles that corresponds with pulling vehicle over to roads having a plurality of geometries, which would likewise have a plurality of lane boundary shapes.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Kislovskiy’s rideshare path segment risk determination system with the quadratic programming based path planning for 

As to Claim 15,
Kislovskiy is considered to disclose a data processing system (see ¶0042 - ¶0043), comprising: 
a processor (see ¶0042 - ¶0043); and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (see ¶0042 - ¶0043), the operations including in response to a request to pull over the ADV at a destination point at a side of a lane (see ¶0093, and ¶0144.  In particular, see ¶0093, “the forward trip risk value 432 for a given AV may be higher than all risk thresholds of the live trip classifier 470. In such examples, the live risk regressor 425 can generate a decommission trigger 429 causing the vehicle monitor 460 to transmit a decommission command 468 to the AV. The decommission command 468 can instruct the AV to pull over and park, find a nearest safe place to stop, or wait for the risk to decrease.”  See ¶0144, “For example, the AV may be executing an unverified test software version initially having relatively low risk thresholds to ensure maximum safety while logging verification miles. While on-trip, changing conditions ( e.g., increased traffic) can cause requiring the AV to pull over and stop.”  Emphasis added), 
planning a path including a first segment (see Fig. 7, 10B, 11, ¶0025 - ¶0027, ¶0032, ¶0036, ¶0045 - ¶0049, ¶0057 - ¶0058, ¶0062, ¶0065, ¶0104,  and ¶0122.  In particular, see Fig. 10B ~ 1065.  See Fig. 11 ~ 1105.  See ¶0027, “the capability-in-scope lanes and paths can be determined through ground truth mapping and labeling, and heuristically… As an example, log-sets from A Vs can be processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment, and higher risk path segments may be eliminated”), 
a second segment and a transition point (see Fig. 8, ¶0027, ¶0108, ¶0135, and ¶0197.  In particular, see Fig. 8 ~ 850.  See ¶0028, "total path for an AV from a starting point to a destination can be comprised of a sequential set of capability-in-scope lane segments from the starting point to the destination, each having an attributed fractional risk quantity calculated by a risk regressor based on static and dynamic conditions."  See 0032, “a "risk regressor" or "risk regression engine" may be used interchangeably throughout to describe machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g.… lane of a road segment between intersections). Furthermore, an example risk regressor may further factor in… lane geometry… lane geometry”), including 
determining the transition point based on at least one of a distance to the destination point or a predetermined distance to a boundary of the side of the lane.  (See Fig. 8, 10B, 14 - 16, ¶0027 - ¶0033, ¶0062 - ¶0073, ¶0110 - ¶0118, ¶0122, and ¶0134 .  in particular, see Fig. 8 ~ 850, Figs. 14 – 15.  See ¶0027, “the capability-in-
However, Kislovskiy’s rideshare path segment risk determination system does not teach, or suggest generating the first segment from a start point to the transition point using a quadratic programming (QP) optimization, and 
generating the second segment from the transition point to the destination based on a shape of the boundary of the side of the lane; and 
controlling the ADV to pull over to the destination point according to the planned path.
generating the first segment from a start point to the transition point using a quadratic programming (QP) optimization (see Fig. 3, ¶0019, ¶0079, ¶0109 - ¶0111, ¶0115, and ¶0123.  In particular, ¶0109 - ¶0111, "FIG. 3, at block 304, the method 300 includes, based on a speed of the autonomous vehicle and based on the region, determining a braking profile for reducing the speed of the autonomous vehicle while travelling within the region... For example, pulling over the autonomous vehicle may involve sharp lateral movements... braking profile may be determined by the computing device so as to quickly navigate the autonomous vehicle off of the road or to a stopping location... the braking profile may include one or more of a linear function, a quadratic function, an exponential function, a spline function, and other functions (piecewise and/or non-piecewise). The computing device can also be programmable such that the respective duration of each phase can be predetermined or calibrated prior to the autonomous vehicle performing the example method 300... the braking profile may comprise three (or more) phases including a pre-maneuver phase, a maneuver phase which follows the pre-maneuver phase, and a post-maneuver phase which follows the maneuver phase. The pre-maneuver phase may include a low rate of speed reduction ( e.g., light braking), and in some examples, the autonomous vehicle may begin to move laterally towards its pullover destination during the pre-maneuver phase... while the autonomous vehicle is undergoing the majority of the lateral displacement needed to pull over the autonomous vehicle."  Emphasis added.  See also ¶0115.)
generating the second segment from the transition point to the destination based of the boundary.  (See above.  In particular, see ¶0032 - ¶0033, ¶0063 - ¶0065, ¶0071, ¶0114, and ¶0122.  Kislovskiy teaches fulfilling servicing the request of picking up a rider and / or series of riders with separate and distinct ride destinations by pulling over to the side of a lane boundary as the geometry of that lane suits in order to fulfill servicing the transport request(s)).
Although Kislovskiy is silent in disclosing the transition point to the destination based on a shape of the boundary of the side of the lane, modifying the lane boundary navigation control of Kislovskiy (see ¶0063 - ¶0065, ¶0114, and ¶0122 of Kislovskiy) with the lane boundary navigation control of Herbach (see Fig. 3, ¶0019, ¶0079, ¶0109 – ¶0111, ¶0114 - ¶0115, ¶0119, and ¶0123 - ¶0127.  In particular, see Fig. 3 ~ process method step 302.  See ¶0078 – 0079, ¶0114 - ¶0115, ¶0119, and ¶0123 - ¶0127 of Herbach, teaching lane pullover to a shape of the boundary of a side of the lane) enabling Kislovskiy’s on-demand transport system 201 and on-demand transport management system 300 such that it generates the second segment pullover instructions based on a shape of the boundary of the side of the lane.)  This would simply be the addition of prior art elements according to known methods yielding predictable results.  See  MPEP § 2143.
Additionally, Herbach teaches controlling the ADV to pull over to the destination point according to the planned path.  (See ¶0119, and ¶0123 - ¶0127.  In particular, see ¶0123, "the computing device may be configured to periodically determine the region, braking profile, trajectory, and instructions for pulling over and 
Herbach’s work is analogous art to the claimed invention as it relates to an autonomous vehicle pullover control system in that it provides quadratic programming, to make the determination of pullover instructions, and pullover control more efficient and reliable. Kislovskiy is analogous art to the claimed invention as it relates to a path segmentation based on-demand transportation service request system in that it provides determination of the transition point based on at least one of a distance to the destination point or a predetermined distance to a boundary of the side of the lane.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kislovskiy’s rideshare path segment risk determination system with the quadratic programming based path planning based on a shape of the boundary of the side of the lane for autonomous vehicle pullover guidance, as taught by Herbach’s autonomous vehicle pullover determination system to provide service request based pullover control thereby entailing benefits, including not limited to enhancing safe autonomous vehicle control to pullover the AV in a diversity of road terrain environments and configurations while fulfilling transport service requests.

As to Claim 16,
Modified Kislovskiy substantially discloses the system of claim 15.

determining a first constraint based on the boundary of the side of the lane.
Conversely, Herbach’s autonomous vehicle pullover determination system teaches generating the first segment from the start point to the transition point using the QP optimization.  (See Fig. 3, ¶0019, ¶0079, ¶0109 - ¶0111, ¶0115, and ¶0123.  In particular, ¶0109 - ¶0111, "FIG. 3, at block 304, the method 300 includes, based on a speed of the autonomous vehicle and based on the region, determining a braking profile for reducing the speed of the autonomous vehicle while travelling within the region... For example, pulling over the autonomous vehicle may involve sharp lateral movements,... braking profile may be determined by the computing device so as to quickly navigate the autonomous vehicle off of the road or to a stopping location... the braking profile may include one or more of a linear function, a quadratic function, an exponential function, a spline function, and other functions (piecewise and/or non-piecewise). The computing device can also be programmable such that the respective duration of each phase can be predetermined or calibrated prior to the autonomous vehicle performing the example method 300... the braking profile may comprise three (or more) phases including a pre-maneuver phase, a maneuver phase which follows the pre-maneuver phase, and a post-maneuver phase which follows the maneuver phase. The pre-maneuver phase may include a low rate of speed reduction ( e.g., light braking), and in some examples, the autonomous vehicle may begin to move laterally towards its pullover destination during the pre-maneuver phase... while the autonomous 
Herbach further teaches determining a first constraint based on the boundary of the side of the lane.  (See ¶0114 - ¶0115, "the trajectory may be determined so as to satisfy one or more constraints… The constraints may also include only driving the autonomous vehicle on the existing road lane(s) or within the region... during the pullover the autonomous vehicle travels beyond the road's far edge or other boundary... Other constraints are also possible. FIG. 5 illustrates an example scenario for determining a braking profile and a trajectory such that an autonomous vehicle 500 will travel within the region... As shown, the autonomous vehicle 500 (e.g., a computing device of the autonomous vehicle), which is travelling in the +y-direction, may identify a region ahead in which to pull over and stop the autonomous vehicle 500."  See ¶0127, “the instructions provided by the computing device to adjust the control of the autonomous vehicle (e.g., speed, steering, etc.) may be based on road geometry, such as if the road is straight, curving slightly, curving sharply, etc.”  Herbach teaches pullover control of autonomous vehicles that corresponds with pulling vehicle over to roads having a plurality of geometries, which would likewise have a plurality of lane boundary shapes.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kislovskiy’s rideshare path segment risk determination system with the quadratic programming based path planning for autonomous vehicle pullover guidance, especially with roads having lanes of diverse geometries, where these lanes represent distinct boundary constraints, as taught by Herbach’s 


As to Claim 17,
Modified Kislovskiy substantially discloses the system of claim 16.
However, Kislovskiy’s rideshare path segment risk determination system does not teach, or suggest, wherein generating the first segment from the start point to the transition point using the QP optimization includes determining a second constraint.
 On the contrary, Herbach’s autonomous vehicle pullover determination system teaches wherein generating the first segment from the start point to the transition point using the QP optimization includes determining a second constraint. (See ¶0114 - ¶0115, "the trajectory may be determined so as to satisfy one or more constraints… The constraints may also include only driving the autonomous vehicle on the existing road lane(s) or within the region... during the pullover the autonomous vehicle travels beyond the road's far edge or other boundary... Other constraints are also possible. FIG. 5 illustrates an example scenario for determining a braking profile and a trajectory such that an autonomous vehicle 500 will travel within the region... As shown, the autonomous vehicle 500 (e.g., a computing device of the autonomous vehicle), which is travelling in the +y-direction, may identify a region ahead in which to pull over and stop the autonomous vehicle 500."  See ¶0127, “the instructions provided 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Kislovskiy’s rideshare path segment risk determination system with the quadratic programming based path planning for autonomous vehicle pullover guidance, especially with roads having lanes of diverse geometries, where there are a plurality of constraints, including but not limited to, lanes representing distinct boundary constraints, as taught by Herbach.  Motivation for combining the element(s) can include, but are not limited to: enhancing safe autonomous vehicle control in a diversity of road terrain environments.



Claims 4, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. WO 2018/217526 A1 to KISLOVSKIY et al. (herein after "Kislovskiy") in view of U.S. Patent Application Publication No. 2017/0057510 A1 to HERBACH et al. (herein after "Herbach") as to claims 1, 8 and 15 respectively above, and further in view of Non-Patent Literature to OSA et al. (herein after “Osa”), "An Algorithmic Perspective on Imitation Learning”, Vol. 7 No. 1 – 2 (2018), 09/2017, Foundations and Trends in Robotics, IEEE.

As to Claim 4,
Modified Kislovskiy substantially discloses the method of claim 1.
However, Kislovskiy’s rideshare path segment risk determination system does not teach, or suggest, wherein the QP optimization is based on a cost function, and 
wherein the cost function is determined based on at least one of a distance between the planned path and a reference line, or a smoothness of the planned path.
Therefore, Osa’s algorithmic perspective on imitation learning for autonomous vehicles (AV) is introduced to combine with Kislovskiy’s rideshare path segment risk determination system, in view of Herbach’s autonomous vehicle pullover determination system, to cure the gaps that Kislovskiy has in disclosing the claimed invention.
Osa’s work presents a method wherein machine learning is applied to autonomous vehicles such that the AV replicate desired behavior and learn objectives of the desired behavior from demonstrations.  (See section 3.4.1, pg. 55,  and Abstract.)
Osa further teaches wherein the QP optimization is based on a cost function.  (See section 4.1, Program statement, pgs. 118 - 119, "in terms of a quadratic program. Algorithm 14 summarizes a class of IRL methods that proceed by alternatingly solving an RL style problem and updating a cost function estimate. In order to obtain... matched between demonstrated trajectories and the trajectories induced by the learner’s policy as indicated by Abbeel and Ng [2004], Ho and Ermon [2016]. The reward function parameter w is updated through optimizing the objective function under the expected 
Additionally, Osa teaches wherein the cost function is determined based on at least one of a distance between the planned path and a reference line, or a smoothness of the planned path.  (See sections 3.5.1 through 3.5.1.5, pgs. 65 – 72.  In particular, see 3.5.1.5, pg. 72, Trajectory representation with distance comparisons.  See pg. 82, “Osa et al… proposed a trajectory optimization method for collision avoidance which incorporates the distribution of the demonstrated trajectories.”  Emphasis added. See Table 3.5, pg. 82.  See also sections 4.4.3.3 pg.131, distance.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kislovskiy’s rideshare path segment risk determination system with the quadratic programming for autonomous vehicles, wherein cost functions refine trajectory planning with distance comparisons, as taught by Osa’s algorithmic perspective on imitation learning for autonomous vehicles (AV).  Motivation for combining the element(s) can include, but are not limited to: enhancing safe autonomous vehicle control in a diversity of road terrain environments.

As to Claim 11,
Modified Kislovskiy substantially discloses the medium of claim 8.
However, Kislovskiy’s rideshare path segment risk determination system does not teach, or suggest, wherein the QP optimization is based on a cost function, and 

Therefore, Osa’s algorithmic perspective on imitation learning for autonomous vehicles (AV) is introduced to combine with Kislovskiy’s rideshare path segment risk determination system, in view of Herbach’s autonomous vehicle pullover determination system, to cure the gaps that Kislovskiy has in disclosing the claimed invention.
Osa’s work presents a method wherein machine learning is applied to autonomous vehicles such that the AV replicate desired behavior and learn objectives of the desired behavior from demonstrations.  (See section 3.4.1, pg. 55,  and Abstract.)
Osa further teaches wherein the QP optimization is based on a cost function.  (See section 4.1, Program statement, pgs. 118 - 119, "in terms of a quadratic program. Algorithm 14 summarizes a class of IRL methods that proceed by alternatingly solving an RL style problem and updating a cost function estimate. In order to obtain... matched between demonstrated trajectories and the trajectories induced by the learner’s policy as indicated by Abbeel and Ng [2004], Ho and Ermon [2016]. The reward function parameter w is updated through optimizing the objective function under the expected feature matching constraint. This objective function is designed to estimate the reward function which makes the demonstrations appear more optimal than the current policy.")
Additionally, Osa teaches wherein the cost function is determined based on at least one of a distance between the planned path and a reference line, or a smoothness of the planned path.  (See sections 3.5.1 through 3.5.1.5, pgs. 65 – 72.  In particular, see 3.5.1.5, pg. 72, Trajectory representation with distance comparisons.  See pg. 82, “Osa et al… proposed a trajectory optimization method for collision avoidance which incorporates the distribution of the demonstrated trajectories.”  Emphasis added. See Table 3.5, pg. 82.  See also sections 4.4.3.3 pg.131, distance.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kislovskiy’s rideshare path segment risk determination system with the quadratic programming for autonomous vehicles, wherein cost functions refine trajectory planning with distance comparisons, as taught by Osa’s algorithmic perspective on imitation learning for autonomous vehicles (AV).  Motivation for combining the element(s) can include, but are not limited to: enhancing safe autonomous vehicle control in a diversity of road terrain environments.

As to Claim 18,
Modified Kislovskiy substantially discloses the system of claim 15.
However, Kislovskiy’s rideshare path segment risk determination system does not teach, or suggest, wherein the QP optimization is based on a cost function, and 
wherein the cost function is determined based on at least one of a distance between the planned path and a reference line, or a smoothness of the planned path.
Therefore, Osa’s algorithmic perspective on imitation learning for autonomous vehicles (AV) is introduced to combine with Kislovskiy’s rideshare path segment risk determination system, in view of Herbach’s autonomous vehicle pullover determination system, to cure the gaps that Kislovskiy has in disclosing the claimed invention.

Osa further teaches wherein the QP optimization is based on a cost function.  (See section 4.1, Program statement, pgs. 118 - 119, "in terms of a quadratic program. Algorithm 14 summarizes a class of IRL methods that proceed by alternatingly solving an RL style problem and updating a cost function estimate. In order to obtain... matched between demonstrated trajectories and the trajectories induced by the learner’s policy as indicated by Abbeel and Ng [2004], Ho and Ermon [2016]. The reward function parameter w is updated through optimizing the objective function under the expected feature matching constraint. This objective function is designed to estimate the reward function which makes the demonstrations appear more optimal than the current policy.")
Additionally, Osa teaches wherein the cost function is determined based on at least one of a distance between the planned path and a reference line, or a smoothness of the planned path.  (See sections 3.5.1 through 3.5.1.5, pgs. 65 – 72.  In particular, see 3.5.1.5, pg. 72, Trajectory representation with distance comparisons.  See pg. 82, “Osa et al… proposed a trajectory optimization method for collision avoidance which incorporates the distribution of the demonstrated trajectories.”  Emphasis added. See Table 3.5, pg. 82.  See also sections 4.4.3.3 pg.131, distance.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Kislovskiy’s rideshare path segment risk determination system with the quadratic programming for autonomous vehicles, wherein cost functions refine trajectory planning with distance comparisons, as taught by Osa’s .

Allowable Subject Matter
Claims 5 – 7, 12 – 14, and 19 – 21 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661